 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHRIS LANGER,                                      Case No.: 20cv0221-JAH (BGS)
12                                     Plaintiff,
                                                        ORDER GRANTING JOINT
13   v.                                                 MOTION TO EXTEND TIME TO
                                                        RESPOND TO COMPLAINT (Doc.
14   RANCHO PASEO CENTER, a General
                                                        No. 4).
     Partnership; Does 1-10,
15
                                     Defendant.
16
17         On March 5, 2020, the Parties filed a joint motion styled as a stipulation requesting
18   additional time for Defendant to respond to Plaintiff’s Complaint. See Doc. Nos. 1, 4.
19   Having considered the Parties' motion, IT IS HEREBY ORDERED that Defendant shall
20   have until March 20, 2020, in which to respond to Plaintiff's Complaint.
21         IT IS SO ORDERED.
22
23   DATED: March 6, 2020
24
25                                                  _________________________________
                                                    JOHN A. HOUSTON
26
                                                    UNITED STATES DISTRICT JUDGE
27
28

                                                    1
                                                                                20cv0221-JAH (BGS)
